Case: 4:15-cv-00253-AGF Doc. #: 316 Filed: 02/27/20 Page: 1 of 4 PageID #: 3977




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                   )
 KEILEE FANT et al.,                               )
                                                   )
                    Plaintiffs,
                                                   )
        v.                                         )   Case No.: 4:15-cv-00253-AGF
                                                   )
 THE CITY OF FERGUSON,                             )
                                                   )
                    Defendant                      )


             PLAINTIFFS’ MOTION TO COMPEL THE PRODUCTION OF
             DOCUMENTSFROM DEFENDANT THE CITY OF FERGUSON

       Pursuant to Rule 37(a) of the Federal Rules of Civil Procedure and Local Rule 3.04,

Plaintiffs Keilee Fant et al, hereby move this Court for an order compelling Defendant the City

of Ferguson (“Defendant,” “City of Ferguson,” or the “City”), to produce relevant discovery

crucial to Plaintiffs’ claims and the issues for resolution in this case. The grounds for this

motion are set forth in the accompanying Memorandum in support of Plaintiffs’ Motion to

Compel Production of Documents from Defendant the City of Ferguson and Declaration.

                                       CERTIFICATION

       Pursuant to Local Rule 3.04, undersigned counsel certifies that counsel for Plaintiffs and

counsel for Defendant met and conferred by telephone on January 2, 2020 at 1 PM CST in a

good-faith effort to resolve the discovery matters that are the subject of this motion. Andrew

Tomback and Danielle Audette attended the teleconference on behalf of the Plaintiffs, and

William Hellmich and Blake Hill attended the teleconference on behalf of the Defendant.
Case: 4:15-cv-00253-AGF Doc. #: 316 Filed: 02/27/20 Page: 2 of 4 PageID #: 3978




                             REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 4.02(B), Plaintiffs respectfully request oral argument on this

motion. Brief oral argument is warranted here to provide the Court with a complete

understanding of the discovery dispute between the parties and the crucial nature of the

document discovery sought by Plaintiffs. Further, oral argument will allow the parties to address

any questions the Court may have regarding the dispute or the discovery at issue not sufficiently

addressed in the parties’ briefing.

Dated: February 27, 2020


                                                    Respectfully submitted,


                                             By:    Danielle M. Audette

                                                    Andrew E. Tomback (pro hac vice)
                                                    Danielle M. Audette (pro hac vice)
                                                    Vivake Prasad (pro hac vice)
                                                    WHITE & CASE LLP
                                                    1221 Avenue of the Americas
                                                    New York, NY 10020
                                                    (212) 819-8200

                                                    Angela Daker (pro hac vice)
                                                    WHITE & CASE LLP
                                                    200 South Biscayne Boulevard, Suite 4900
                                                    Miami, FL 33131
                                                    (305) 371-2700

                                                            —and—

                                                    Jack Waldron (MBE #70401MO)
                                                    Blake A. Strode (MBE # 68422MO)
                                                    Michael-John Voss (MBE #61742MO)
                                                    Jacqueline Kutnik-Bauder (45014MO)
                                                    ArchCity Defenders
                                                    440 N. 4th Street, Suite 390
                                                    Saint Louis, MO 63102
                                                    855-724-2489


                                                2
Case: 4:15-cv-00253-AGF Doc. #: 316 Filed: 02/27/20 Page: 3 of 4 PageID #: 3979




                                                 —and—

                                          Alec Karakatsanis
                                          Ryan Downer
                                          Marco Lopez
                                          Tara Mikkilineni
                                          Civil Rights Corps
                                          1601 Connecticut Avenue NW, Suite 800
                                          Washington, DC 20009
                                          (202)-844-4975
                                          alec@civilrightscorps.org

                                                 —and—

                                          John J. Ammann (MBE #34308)
                                          Brendan Roediger (E.D.Mo. Bar No.
                                          IL6287213)
                                          Saint Louis University School of Law
                                          100 N. Tucker Blvd.
                                          Saint Louis, MO 63101-1930
                                          314-977-2778

                                          Attorneys for Plaintiffs




                                      3
Case: 4:15-cv-00253-AGF Doc. #: 316 Filed: 02/27/20 Page: 4 of 4 PageID #: 3980




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing was filed

with the Court’s electronic filing system, with notice of case activity to be generated and sent

electronically by the Clerk of said Court on February 27, 2020, to all counsel of record.


                                                                     /s/ Danielle M. Audette




                                                 4
